Name: Commission Regulation (EEC) No 2778/82 of 18 October 1982 amending, as regards certain dates, Regulation (EEC) No 2655/82 laying down rules for implementing the import arrangements for 1982 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and amending Regulation (EEC) No 950/68 on the Common Customs Tariffu
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/6 Official Journal of the European Communities 19 . 10 . 82 COMMISSION REGULATION (EEC) No 2778/82 of 18 October 1982 amending, as regards certain dates, Regulation (EEC) No 2655/82 laying down rules for implementing the import arrangements for 1982 for products falling within subheading 07.06 A of the Common Customs Tariff originating in third countries other than Thailand and amending Regulation (EEC) No 950/68 on the Common Customs Tariff HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2655/82 is hereby amended as follows : 1 . In Article 2 ( 1 ): THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common oganiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1451 /82 (2), and in particular Article 12 (2) thereof, Having regard to Council Regulation (EEC) No 2646/82 of 30 September 1982 on the import system applicable in 1982 to products falling within subhea ­ ding 07.06 A of the Common Customs Tariff ( 3), and in particular Article 2 thereof, Whereas pursuant to Regulation (EEC) No 2655/82 (4) import licences for the second 1982 instalment may not be issued until 23 November 1982 ; whereas, in view of the duration of transport from the third coun ­ tries concerned and the fact that under the said Regu ­ lation the licences in question expire on 31 December 1982, operators could lose their entitlement to the system provided for in Regulation (EEC) No 2646/82 if licences are issued late ; whereas Regulation (EEC) No 2655/82 should therefore be amended to ensure that the abovementioned licences are issued within more appropriate time limits ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman ,  the dates specified in the second indent of the first subparagraph shall be replaced by the following : ' 20 , 21 and 22 October 1982',  in the second subparagraph , ' 19 November 1982' shall be replaced by '27 October 1982'. 2. In Article 2 (2), the date '23 November 1982' shall be replaced by ' 29 October 1982'. 3 . The dates specified in Article 3 (2) shall be replaced by the following : ' 20 , 21 and 22 October 1982'. 4 . In Article 3 (5), the date ' 10 November 1982' shall be replaced by '25 October 1982'. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the Eu ropea n Commun ities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 October 1982 . For the Commission Poul DALSAGER Aiember of the Commission (') OJ No L 281 , 1 . 1 1 . 1975 , p . 1 . ( 2) OJ No L 164, 14 . 6 . 1982 , p . 1 . ( 3 ) OJ No L 279 , 1 . 10 . 1982 , p . 81 . (4) OJ No L 280 , 2 . 10 . 1982 , p . 14 .